Citation Nr: 0525299	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In February 2001, the RO awarded an increased disability 
rating, from 30 to 70 percent, for the veteran's PTSD.  The 
veteran appealed the determination. In an August 2003 rating 
the RO determined that new and material evidence had not been 
received to reopen the claim of service connection for 
bilateral hearing loss, and that service connection for 
tinnitus was denied.  The veteran disagreed with the 
determinations, and a Statement of the Case was issued in 
September 2004.  

A VA Form-646, Statement of Accredited Representation in 
Appealed Case, received in September 2004, is construed as 
the timely received substantive appeal for the aforementioned 
claims.  As a result, the issues of whether new and material 
evidence has been received to reopen the claim of service 
connection for bilateral hearing loss, and service connection 
for tinnitus will be addressed herein.

In December 2004 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.

The issues of entitlement service connection for bilateral 
hearing loss and tinnitus are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  A rating decision dated in April 1994 denied the 
veteran's claim of service connection for hearing loss; the 
rating decision became final in the absence of a timely filed 
notice of disagreement and substantive appeal.

2.  Some evidence received since the April 1994 rating denial 
of service connection for bilateral hearing loss is new and 
material which raises a reasonable possibility of 
substantiating the claim. 

3.  The veteran's PTSD is manifested by nightmares, 
flashbacks and intrusive memories of wartime experiences, 
hypervigilence, startle response, sleep disturbance, impaired 
memory and concentration, anxiety and depression, but the 
PTSD it is not productive of total occupational and social 
impairment.      


CONCLUSIONS OF LAW

1.  The April 1994 rating decision which denied service 
connection for hearing loss is final. 38 U.S.C.A. § 7105(c) 
(West 2002).

2. Evidence received since the April 1994 rating decision is 
new and material, and the veteran's claim of service 
connection for bilateral hearing loss has been reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.159, 3.156 
(2004).

3. The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  4.7, 4.130 Diagnostic Code 9411 (2004).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

With respect to VCAA notice of the veteran's claims, VCAA 
notice was not provided to the veteran before the original RO 
decision that awarded an increased evaluation for the 
veteran's PTSD in February 2001. VCAA notice and assistance 
was provided to the veteran in November 2001. The veteran was 
also afforded notice in the June 2003 Statement of the Case.  
Regarding the claims of service connection for tinnitus, and 
new and material evidence to reopen service connection for 
bilateral hearing loss, an initial application for these 
issues was received in December 2001. VCAA notice was 
provided to the veteran in January 2003 and the rating denial 
of the issues was in August 2003.  In this regard, the Board 
is certain that adequate notice requirements of the VCAA for 
all issues on appeal have been provided in compliance with VA 
statutory obligations considered in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 

Regarding the veteran's claims on appeal, it is important to 
note that the veteran's service medical records are not 
available and were presumably destroyed in a 1973 fire, 
according to notice provided by the National Personnel 
Records Center in June 1993.  The RO has afforded the veteran 
opportunity to submit evidence in support of his claims.  
While the veteran's service medical records are unavailable, 
VA clinical records are of record. Further, the Board has 
reviewed the evidence of record. With respect to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for increased ratings, and the submission 
of new and material evidence. The discussions in the rating 
decisions and statements of the cases have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


I.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss

A rating decision dated in April 1994 denied the veteran's 
claim of service connection for hearing loss.  The veteran's 
service medical records were unavailable and the primary 
evidence included VA medical findings from 1993.  A VA 
audiological test in July 1993 revealed a reported history of 
exposure to artillery fire in service. Audiological testing 
showed that right ear hearing was within normal limits, and 
there was mild left ear hearing loss.  Some elevated readings 
at higher frequencies in the right ear were indicated.  

The April 1994 rating decision denial found that there was no 
evidence that shows service incurrence of hearing loss.  The 
rating decision became final in the absence of a timely filed 
notice of disagreement and substantive appeal.
  
Since the April 1994 rating decision additional evidence has 
been received. Received in August 2001 were VA audiological 
test results dated in July 1993.  The report revealed the 
veteran had mild to moderate (hearing) loss in the left ear, 
and mild (hearing) loss in the right ear.  Bilateral hearing 
loss was reported.  A June 2003 VA clinical record revealed 
the veteran's reported history of excessive exposure to noise 
while in the military and while working in a steel factory.  
Bilateral hearing loss at upper levels was reported, and 
hearing aids were issued to the veteran.      

Received in March 2000 were records from the Department of 
the Army, U.S. Armed Services Center for  Research of Unit 
Records.  These records confirm that the veteran's service 
unit engaged in the firing of ammunition, including during 
"fire fights." 


Analysis     

A final rating decision may not be reopened and allowed, and 
a claim for service connection based on the same factual 
basis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 
38 U.S.C.A. § 5108, however, "[i] f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim." 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis. First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defines "new 
and material" evidence, was amended in August 2001. The 
amendment is applicable to claims filed on or after August 
29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001), and the 
amendment is applicable in this case  

The amended version of 38 C.F.R. § 3.156(a) provides:  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence. New evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In reviewing the evidence of record received since the April 
1994 rating decision, the Board finds that additional records 
revealing right ear hearing loss, along with Department of 
the Army records confirming the firing of ammunition by the 
veteran's service unit are all material.  These records 
address a pertinent disorder not considered at the time of 
the April 1994 rating decision, specifically, right ear 
hearing loss pursuant to requirements under 38 C.F.R. 
§ 3.385.  In addition, records from the U.S. Armed Services 
Center for Research of Unit Records, contain information 
pertinent to the veteran's claimed service noise exposure.  
The Board concludes that this evidence is both new and both 
material as they address the issue of claimed hearing loss 
and its relationship to the veteran's service. 

Therefore, the Board finds that the veteran's bilateral 
hearing loss service connection claim has been reopened.


II.  PTSD

Factual Background  

The clinical data shows that in a November 2000 report from a 
VA psychiatrist, it was indicated that veteran's PTSD 
symptoms included hyperarousal, social avoidance, along with 
daily panic attacks, illogical speech, and disorientation to 
time and place, and irritability. The diagnosis was PTSD, 
chronic; major depression, recurrent, severe.  The Global 
Assessment of Functioning (GAF) score was listed as 25 
currently and 40 in the past year.  Clinical records through 
2001 show ongoing treatment for PTSD, anxiety, and 
depression.  

In October 2001 a VA psychiatrist indicated that the 
veteran's condition had deteriorated despite psychotherapy 
and mediations.  It was reported that the veteran had panic 
attacks daily, with derealization, illogical speech, 
disorientation to time and place, irritability, social 
isolation, and memory impairment.  It was opined that the 
veteran was completely disabled and unemployable due to 
chronic and severe PTSD.  The veteran's GAF was listed as 
33/49.  

A VA psychiatric examination was performed for VA purposes in 
January 2003.   The veteran complained of nightmares and 
flashbacks of Korean War experiences that had worsened in the 
past two years, along with sleep disturbance.  He also had 
memory loss.  It was reported that Lorazepam was prescribed.  
The veteran also complained of decreased daily activities and 
avoiding social activities.  It was reported that he had lost 
a lot of jobs that he could not get along with co-workers and 
supervisors.  The veteran worked part time as a barber.  

The mental status examination revealed that the veteran's 
appearance and hygiene were appropriate.  He had an abnormal 
mood and affect.  He was depressed, and he had a mildly 
impaired impulse control and decreased motivation, which made 
him more anxious and depressed.  It was indicated that his 
anxiety and depression were part and parcel of his PTSD.  
Hallucinations were reported as absent.  The veteran's 
thought processes were described as abnormal with thoughts of 
missing body parts.  His judgment was intact.  The veteran's 
memory was described as moderately abnormal with problems 
retaining highly learned materials, forgetting names, events, 
and directions. It was reported that the veteran had been to 
the clinic many times but he still forgot how to get there.  
Suicidal/homicidal ideations were absent.  The diagnosis was 
PTSD, and the GAF score was listed as 49.  The physician 
opined regarding the veteran's ability to handle money and 
pay bills; his occasional difficulty in performing daily 
activities; his difficulty establishing work relationships; 
his diminished social functioning; difficulty understanding 
commands; and that he was not a danger to himself or others.  

In a VA Form 119, Report of Contact dated in April 2003, it 
was reported that in a conversation with the veteran 
concerning his PTSD appeal, he indicated that he was 
currently employed as a barber and was working full time.  

VA clinical records from July and September 2003 reveal 
ongoing treatment for PTSD and major depression with a GAF 
score of 33.  

In a September 2003 psychiatric examination report from a VA 
physician it was reported that the veteran had severe 
psychiatric symptoms, including intrusive memories of combat, 
nightmare fur to five times per week, sleep disturbance, poor 
concentration and memory, hypervigilence, startle response, 
avoidance of thinking or talking about his combat trauma, and 
restricted affect and feelings.  It was reported that the 
veteran acknowledged a long history of suicidal ideation.  He 
experienced daily panic attacks despite medication.  

The examiner stated that the veteran's symptoms had continued 
to worsen since his last rating despite treatment, and he was 
subject to frequent episodes of decompensation.  It was 
indicated that although the veteran continued to work as a 
self-employed barber, it was not in the physician's opinion 
that evidence of industrial capacity.  It was indicated that 
the veteran gave haircuts to family and friends on an 
irregular schedule, according to the severity of his PTSD 
symptoms.  The activity was described as analogous to 
vocational rehabilitation.  The veteran was described as 
permanently and totally disabled by PTSD.  The diagnoses were 
PTSD and major depression, recurrent.  The GAF score was 
listed as 29/37.  

At the December 2004 personal hearing at the RO before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he had thoughts of war and nightmares.  He stated that 
he enjoyed going to work where he could focus on other things 
and other people.  He testified that he had to keep his 
thoughts comfortable and that he did not like to feel bad, 
although at times it was very difficult.  He related an 
experience where a young man who worked at a nearby 
restaurant had been killed and he associated the death to his 
wartime experiences.   The veteran stated that on that 
occasion he later checked himself into a hospital.  The 
veteran reported that he had anxiety attacks everyday that 
were more severe at different times.  He used "Lidepram."  

The veteran testified that his marriage was basically good.  
His spouse cared for him and helped with his business, and 
took care of the books at home, and performed his banking.  
It was his fourth marriage.  He testified that his children              
had problems because they saw alcohol and drugs. He stated 
that he had a fairly good relationship with his children.  He 
went to church and engaged in bible studies.  The veteran's 
spouse testified that the veteran was forgetful and she had 
to keep reminding him of things.  She stated that they had 
never been able to sleep together because he was unable to 
sleep, and he screamed and hollered.  She testified that he 
became very angry, stomping his feet, slamming doors, and 
running off.  The veteran testified his memory was not good 
and that when cutting hair he had to ask clients what type of 
cut they wanted even though he had been cutting the persons 
hair for 15 or 20 years.  When describing his life, the 
veteran stated that he had a combination of feelings, feeling 
inadequate, ashamed, guilty, and angry.  He stated that he 
invited neighbors over to see their Christmas tree and he 
still had difficult feelings.  The veteran stated that he 
worked 25 to 30 hours per week.  

  
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission. 38 C.F.R. § 
4.126(a). 

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. Id. 
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment. 38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.   

The veteran is currently in receipt of a 70 percent 
disability evaluation for PTSD.  Under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, PTSD provides that a 70 percent 
disability requires that where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

Diagnostic Code 9411 also provides that a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The veteran maintains that he has PTSD symptoms that are far 
more disabling than the current 70 percent disability 
evaluation indicates, resulting in total occupational and 
social impairment.

The clinical evidence shows that the veteran continues with 
several PTSD symptoms, including nightmares, flashbacks and 
intrusive memories of wartime experiences, hypervigilance, 
startle response, sleep disturbance, along with impaired 
memory and concentration.  His anxiety and depression have 
been attributed to PTSD, and he receives ongoing treatment 
for his symptoms consisting of psychiatric therapy and 
psychotropic medication. Recent clinical findings reveal that 
he has an abnormal affect and mood, and abnormal thought 
processes with preoccupation about missing body parts.  He 
has moderate memory impairment for names, events and 
directions.  In contrast though, it is important to note that 
at a recent psychiatric examination it was reported that the 
veteran presented appropriately dressed and groomed. No 
psychotic manifestations were shown and the veteran's 
judgment was described as intact. 

The veteran's social impairment has clinically been described 
as isolative. He has had recurrent marriages and his 
testimony indicates that he has had a difficult relationship 
with his children in the past.  However, testimony from the 
recent personal hearing indicates that he describes his 
current marriage as good, and his current relationship with 
his children as fairly good.  The veteran also testified that 
he attends church and bible study, and that during a recent 
Christmas he invited neighbors over to his house. With 
respect to his occupational impairment, a VA physician has 
consistently reported that the veteran's PTSD symptoms render 
him unemployable, and the clinical evidence reveals a history 
of difficulty with co-workers and supervisors.  However, the 
record also indicates that the veteran has reported he is 
fully employed as a barber.  He has testified that he likes 
working and that he works 25 to 30 hours a week which is 
significant employment. 

Based on the foregoing, the Board is unable to conclude that 
the veteran's PTSD results in total occupational and social 
impairment. While the Board recognizes that the veteran's 
PTSD is productive of impairment due to substantial symptoms, 
with some impairment of thought processes, disorientation and 
memory loss, it appears that his PTSD falls within the 
symptomatology listed for the current 70 percent rating, 
particularly in view of his continued employment.  In sum, 
the preponderance of the evidence is against a finding that 
the criteria for the next higher rating (100 percent) have 
been met.  Should the severity of the disability increase in 
the future, the veteran may always advance a claim for an 
increased rating.

In making this determination the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable decision.



ORDER

The appeal is granted to the extent that the claim of service 
connection for bilateral hearing loss has been reopened.  

Entitlement to assignment of a disability rating in excess of 
70 percent for PTSD is denied.



REMAND

The veteran asserts that he has tinnitus that is the result 
of exposure to noise that he was subjected to during his 
period of service in the Korean War as a cannoneer. It is 
important to note that the veteran's assertions regarding his 
tinnitus are considered competent evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  As a result, further clinical evidence is 
necessary to determine the relationship, if any, between the 
veteran's current tinnitus and his period of military 
service.   

Also, as indicated previously the claim of service connection 
for bilateral hearing loss has been reopened by the Board.  
The Board concludes that an appropriate VA medical 
examination with an etiology opinion is necessary in order to 
comply with the requirements of 38 C.F.R. § 3.159(c)(4), 
given that evidence has been received suggesting high levels 
of noise exposure.

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The veteran should be scheduled 
for a VA audiological examination to 
ascertain the nature and etiology of 
his bilateral hearing loss and 
tinnitus disorders. It is imperative 
that the claims file be made 
available to the examiner for review 
in connection with the examination. 
Any medically indicated special 
studies and tests should be 
accomplished. With respect to any 
bilateral hearing disorder and 
tinnitus found, the appropriate 
examiner should offer an opinion as 
to whether it is as least likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's 
tinnitus was incurred due to noise 
exposure sustained during service.  
The examiner should also offer an 
opinion as to whether it is as least 
likely as not that the veteran's 
bilateral hearing loss is 
etiologically related to his period 
f service. A detailed rationale 
should be furnished for the opinions 
offered.    

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should then review the expanded 
record and determine if the veteran's 
claims can be granted. The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).






	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


